     Case 3:19-cv-03770-WHO Document 249 Filed 09/23/20 Page 1 of 10
     0




 1 EDWARD R. REINES (Bar No. 135690)       DAVID BILSKER (Bar No. 15283)
   edward.reines@weil.com                  davidbilsker@quinnemanuel.com
 2 DEREK C. WALTER (Bar No. 246322)        QUINN EMANUEL URQUHART &
   derek.walter@weil.com                   SULLIVAN, LLP
 3 WEIL, GOTSHAL & MANGES LLP              50 California Street, 22nd Floor
   201 Redwood Shores Parkway              San Francisco, CA 94111
 4 Redwood Shores, CA 94065                Telephone: (415) 875-6600
   Telephone: (650) 802-3000               Facsimile: (415) 875-6700
 5 Facsimile: (650) 802-3100
                                           KEVIN P.B. JOHNSON (Bar No. 177129)
 6 DOUGLAS W. MCCLELLAN (pro hac vice)     kevinjohnson@quinnemanuel.com
   doug.mcclellan@weil.com                 QUINN EMANUEL URQUHART &
 7 MELISSA L. HOTZE (pro hac vice)         SULLIVAN, LLP
   melissa.hotze@weil.com                  555 Twin Dolphin Drive # 560
 8 AMANDA C. DO COUTO (pro hac vice)       Redwood City, CA 94065
   amanda.docouto@weil.com                 Telephone: (650) 801-5000
 9 WEIL, GOTSHAL & MANGES LLP              Facsimile: (650) 801-5100
   700 Louisiana Street, Suite 1700
10 Houston, TX 77002                       ANNE S. TOKER (pro hac vice)
   Telephone: (713) 546-5000               annetoker@quinnemanuel.com
11 Facsimile: (713) 224-9511               JOSEPH MILOWIC III (pro hac vice)
                                           josephmilowic@quinnemanuel.com
12 ANDREW P. GESIOR (pro hac vice)         QUINN EMANUEL URQUHART &
   andrew.gesior@weil.com                  SULLIVAN, LLP
13 WEIL, GOTSHAL & MANGES LLP              51 Madison Avenue, 22nd Floor
   767 Fifth Avenue                        New York, New York 10010
14 New York, NY 10153                      Telephone: (212) 849-7000
   Telephone: (212) 310-8000               Facsimile: (212) 849-7100
15 Facsimile: (212) 310-8007
                                           DEREK L. SHAFFER (pro hac vice)
16                                         derekshaffer@quinnemanuel.com
   Attorneys for Plaintiffs                QUINN EMANUEL URQUHART &
17 ILLUMINA, INC. AND ILLUMINA             SULLIVAN, LLP
   CAMBRIDGE LTD.                          1300 I Street NW, Suite 900
18                                         Washington, D.C. 20005
                                           Telephone: (202) 538-8000
19                                         Facsimile: (202) 538-8100
20                                         Attorneys for Defendants
                                           BGI GENOMICS CO, LTD., BGI AMERICAS
21                                         CORP., MGI TECH CO., LTD., MGI
                                           AMERICAS, INC., AND COMPLETE
22                                         GENOMICS, INC.
23

24

25

26

27

28

                                                                  Case No. 3:19-cv-03770-WHO
                                       [JOINT PROPOSED] MODIFIED PRELIMINARY INJUNCTION
     Case 3:19-cv-03770-WHO Document 249 Filed 09/23/20 Page 2 of 10




 1                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 2                             SAN FRANCISCO DIVISION
 3 ILLUMINA, INC., and                            Case No. 3:19-cv-03770-WHO
   ILLUMINA CAMBRIDGE LTD.,
 4                                                JOINT MODIFIED
               Plaintiffs,                        PRELIMINARY INJUNCTION
 5
         v.
 6
   BGI GENOMICS CO., LTD.,
 7 BGI AMERICAS CORP.,
   MGI TECH CO., LTD.,
 8 MGI AMERICAS, INC., and
   COMPLETE GENOMICS INC.,
 9
              Defendants.
10
   COMPLETE GENOMICS INC.,
11
               Counterclaim-Plaintiff,
12
         v.
13
   ILLUMINA, INC., and
14 ILLUMINA CAMBRIDGE LTD.,

15               Counterclaim-Defendants.
16

17

18
19

20

21

22

23

24

25

26

27

28

                                                                       Case No. 3:19-cv-03770-WHO
                                            [JOINT PROPOSED] MODIFIED PRELIMINARY INJUNCTION
      Case 3:19-cv-03770-WHO Document 249 Filed 09/23/20 Page 3 of 10




 1          Plaintiffs Illumina Cambridge Ltd. and Illumina, Inc. (collectively, “Illumina”) and

 2 Defendants BGI Genomics Co. Ltd., BGI Americas Corp., MGI Tech Co., Ltd., MGI Americas,

 3 Inc., and Complete Genomics, Inc. (“Defendants”) (collectively, “the Parties”) jointly move for

 4 entry of a modified preliminary injunction. In consideration of the entire record and for the reasons

 5 detailed in this Court’s Order Re Motions For Preliminary Injunctions dated June 13, 2020 (Dkt.

 6 185), Illumina has demonstrated that it is likely to succeed on the merits of its patent infringement

 7 allegations against BGI Genomics Co., Ltd., BGI Americas Corp., MGI Tech Co. Ltd., MGI

 8 Americas, Inc., and Complete Genomics, Inc. (“Defendants”). Defendants have not presented a

 9 substantial question of the validity of the asserted patents. In addition, Illumina has demonstrated

10 that it is substantially likely to suffer irreparable harm from Defendants’ ongoing infringement and

11 that the balance of equities and the public interest favor protecting Illumina and granting a

12 preliminary injunction. Having met and conferred in good faith to narrow their disputes and moot

13 Defendants’ appeal regarding the original Preliminary Injunction (Dkt. No. 194), the Parties have

14 stipulated to modify the Preliminary Injunction as described herein. The Parties’ Motion for a

15 Modified Preliminary Injunction is therefore GRANTED.

16          Accordingly, IT IS HEREBY ORDERED :
17          Defendants and their officers, agents, affiliates, servants, employees, and attorneys, and all

18 those persons acting or attempting to act in concert or participation with them, are enjoined from (1)
19 distributing in the United States (a) the Accused Sequencers or accused reagents, or (b) any products

20 that are not colorably different that practice or embody the claims of U.S. Patent No. 7,566,537 (“the

21 ’537 Patent”) or U.S. Patent No. 9,410,200 (“the ’200 patent”); (2) contributing to or inducing the

22 use or sale in the United States of the accused reagents or reagent kits that contain nucleotides with

23 a 3′-O azidomethyl blocking group by encouraging the use of the Accused Library Preparation Kits

24 with, in the United States, such accused reagents or reagent kits; or (3) using the Accused Sequencers

25 or accused reagents in the United States to promote them to third parties (collectively, “Prohibited

26 Conduct”). The Accused (1) Sequencers, and (2) Library Preparation Kits are listed in the attached

27 Appendix under the corresponding headings of “1” and “2”.

28

                                                      -1-                   Case No. 3:19-cv-03770-WHO
                                                 [JOINT PROPOSED] MODIFIED PRELIMINARY INJUNCTION
      Case 3:19-cv-03770-WHO Document 249 Filed 09/23/20 Page 4 of 10




 1          The Preliminary Injunction shall not otherwise enjoin Defendants’ activities with respect to

 2 the Accused Library Preparation Kits, including distributing, making, using, selling, importing,

 3 offering for sale in the United States, promoting, advertising, marketing, servicing, or supplying the

 4 Accused Library Preparation Kits in the United States so long as the libraries prepared using the

 5 Accused Library Preparation Kits are not sequenced in the United States using the accused reagents

 6 or reagent kits that contain nucleotides with a 3′-O azidomethyl blocking group. For clarity, with

 7 respect to the Accused Library Preparation Kits, Defendants are not enjoined from non-Prohibited

 8 Conduct within the United States such as using the Accused Library Preparation Kits to prepare

 9 libraries within the United States that are then sent outside the United States for further processing

10 and analysis, including sequencing, or as allowed by any further modification to the Preliminary

11 Injunction.

12          Notwithstanding any language to the contrary, Defendants are not enjoined from (1) using

13 the Accused Sequencers with noninfringing sequencing reagents or (2) internal development

14 activities relating to its current CoolMPS product insofar as permitted under the Protocol for Use of

15 CoolMPS with Azidomethyl Internally at CGI's Facility in San Jose as detailed below.

16          The Parties agree to the following Protocol for Use of CoolMPS with Azidomethyl Internally

17 at CGI’s Facility in San Jose, consistent with this Preliminary Injunction, that is being used to ensure

18 that Defendant’s development activities are non-commercial pursuant to the Court’s Order (Dkt.
19 No. 223) (such agreement is not consent by Illumina to the use of any of its rights beyond the patents-

20 in-suit in this limited way and is only a compromise to narrow the parties’ disputes):

21         I.       With respect to the use of 3′ azidomethyl blocked nucleotides by the Defendants in

22 the United States, only employees of CGI will be entitled to such use. CGI agrees that it will not

23 send or communicate the results of experiments that use azidomethyl in the current CoolMPS

24 products for improving such products to any affiliate or parent outside of San Jose. Nor will CGI

25 publish any results of such experiments or communicate them to anyone who is not an employee of

26 CGI.

27        II.       The purchase or receipt of any 3′ azidomethyl blocked nucleotides in the CGI San

28 Jose facility will be controlled by Dr. Rade Drmanac or the purchasing department.

                                                       -2-                   Case No. 3:19-cv-03770-WHO
                                                  [JOINT PROPOSED] MODIFIED PRELIMINARY INJUNCTION
      Case 3:19-cv-03770-WHO Document 249 Filed 09/23/20 Page 5 of 10




 1       III.       The purchase or receipt of 3′ azidomethyl blocked nucleotides will be recorded in a

 2 manner which indicates the date and quantity on which such nucleotides were received in the San

 3 Jose facility.

 4       IV.        Dr. Drmanac or Matt Callow will limit the use of 3′ azido methyl blocked nucleotides

 5 to no more than 10 researchers within CGI’s San Jose facility.

 6        V.        Any data obtained from the use of 3′ azidomethyl blocked nucleotides for improving

 7 CoolMPS that is stored electronically will be stored in a password-protected folder in a way that is

 8 not accessible to any employee outside CGI’s San Jose facility. Dr. Drmanac will limit access to

 9 the data to no more than 15 researchers. All researchers with access to these restricted data will be

10 informed about limitations on how the data can be used and communicated and will acknowledge

11 in writing that discussions of the data or work cannot be communicated outside CGI by reading and

12 signing the terms of this protocol.

13       VI.        The 15 approved personnel certify under oath that they will not use the CGI

14 information or materials from the post-preliminary injunction work if infringement of valid claim is

15 finally adjudicated.

16      VII.        The documentation and materials generated post-injunction shall be destroyed if and

17 when infringement of a valid claim is finally adjudicated.

18     VIII.        Any documentation or materials generated post-injunction and to which the protocol

19 applies will be labeled with a legend stating that the material is subject to the Protocol.

20       IX.        Defendants’ use of 3′ azidomethyl blocked nucleotides will be limited to the current

21 CoolMPS products. If Defendants use 3′ azidomethyl blocked nucleotides outside this protocol,

22 Defendants shall provide written notice to Illumina within 10 days of such use, including a

23 description of such and a full description of the chemical structure of the blocked nucleotides.

24        X.        Defendants will not commercially exploit their work under the Protocol if Illumina

25 obtains final judgment of infringement of any valid asserted patent(s).

26       XI.        The researchers referenced in the Protocol will be Defendants’ employees who work

27 in CGI’s San Jose facility. Defendants will maintain an internal list of such researchers, which

28 Illumina can seek and Defendants can oppose as part of the discovery process.

                                                       -3-                   Case No. 3:19-cv-03770-WHO
                                                  [JOINT PROPOSED] MODIFIED PRELIMINARY INJUNCTION
      Case 3:19-cv-03770-WHO Document 249 Filed 09/23/20 Page 6 of 10




 1      XII.        So long as the injunctions remain in place, Defendants will not send or communicate

 2 the results of experiments that use azidomethyl or any other information or material generated under

 3 the Protocol to any affiliate or parent outside of CGI’s San Jose facility and will not use any such

 4 results, information or material to improve their sequencing reagents outside the United States.

 5          To the extent that notice had not been sent pursuant to the preliminary injunction order

 6 entered on July 8, 2020 (Dkt. No. 194), Defendants shall, within ten days from the date of issuance

 7 of this modified Preliminary Injunction order, provide notice and a copy of this Preliminary

 8 Injunction to (1) each of the Defendants’ officers, agents, affiliates, servants, employees, and

 9 attorneys; (2) all past and current users of (a) the Accused Sequencers, accused reagents or Accused

10 Library Preparation Kits and/or (b) products that are not colorably different that embody the claims

11 of the ’537 Patent or the ’200 Patent, in the United States; and (3) any other person or entity acting

12 in active concert or participation with any of the Defendants with respect to any of the activities

13 enjoined here, such that above persons and entities are duly noticed and bound by this Order under

14 Federal Rule of Civil Procedure 65(d)(2). Defendants shall further provide proof of each such notice

15 to this Court by filing it in this action within fourteen days from the date of issuance of this

16 Preliminary Injunction.

17          Illumina has provided security in the sum of $20 million dollars for both the preliminary

18 injunction in this case and in related Case No. 3:20-cv-01465-WHO to cover the potential costs and
19 damages sustained by any party found to have been wrongfully enjoined or restrained. Illumina

20 agreed to provide security in that amount to avoid litigating an additional dispute at this stage, while

21 reserving its rights to contest the amount of any such costs or damages if they become recoverable

22 after Defendants have attempted to prove them up. The security amount is $20 million total if in

23 either this case or Case No. 3:20-cv-01465-WHO Defendants are found to have been wrongfully

24 enjoined or restrained; the $20 million amount shall not be divided between the two cases.

25

26

27

28

                                                       -4-                   Case No. 3:19-cv-03770-WHO
                                                  [JOINT PROPOSED] MODIFIED PRELIMINARY INJUNCTION
     Case 3:19-cv-03770-WHO Document 249 Filed 09/23/20 Page 7 of 10




 1   Dated: September 14, 2020

 2   By:    /s/ Edward R. Reines                  By:    /s/ Derek L. Shaffer

 3   Edward R. Reines (Bar No. 135960)              David Bilsker (Bar No. 152383)
     Derek C. Walter (Bar No. 246322)               davidbilsker@quinnemanuel.com
 4   Christopher S. Lavin (Bar No. 301702)          QUINN EMANUEL URQUHART &
     Sara L. Townsend (Bar No. 320300)              SULLIVAN, LLP
 5   WEIL, GOTSHAL & MANGES LLP                     50 California Street, 22nd Floor
     201 Redwood Shores Parkway                     San Francisco, CA 94111
 6   Redwood Shores, CA 94065                       (415) 875-6600 Tel.
     (650) 802-3000 Tel.                            (415) 875-6700 Fax
 7   (650) 802-3100 Fax
     edward.reines@weil.com                         Kevin P.B. Johnson (Bar No. 177129)
 8   derek.walter@weil.com                          kevinjohnson@quinnemanuel.com
     christopher.lavin@weil.com                     QUINN EMANUEL URQUHART &
 9   sara.townsend@weil.com                         SULLIVAN, LLP
                                                    555 Twin Dolphin Drive, 5th Floor
10   Douglas W. Mcclellan (pro hac vice)            Redwood Shores, CA 94065
     Melissa L. Hotze (pro hac vice)                (650) 801-5000 Tel.
11   Amanda C. Do Couto (pro hac vice)              (650) 801-5100 Fax
     WEIL, GOTSHAL & MANGES LLP
12   700 Louisiana, Ste. 1700                       Anne S. Toker (admitted pro hac vice)
     Houston, TX 77002                              annetoker@quinnemanuel.com
13   (713) 546-5000 Tel.                            Joseph Milowic III (admitted pro hac vice)
     (713) 224-9511 Fax                             josephmilowic@quinnemanuel.com
14   doug.mcclellan@weil.com                        QUINN EMANUEL URQUHART &
     melissa.hotze@weil.com                         SULLIVAN, LLP
15   amanda.docouto@weil.com                        51 Madison Avenue, 22nd Floor
                                                    New York, New York 10010
16   Andrew P. Gesior (pro hac vice)                (212) 849-7000 Tel.
     WEIL, GOTSHAL & MANGES LLP                     (212) 849-7100 Fax
17   767 Fifth Avenue
     New York, NY 10153                             Derek L. Shaffer (pro hac vice pending)
18   (212) 310-8000 Tel.                            derekshaffer@quinnemanuel.com
     (212) 310-8007 Fax                             QUINN EMANUEL URQUHART &
19   andrew.gesior@weil.com                         SULLIVAN, LLP
                                                    1300 I Street NW, Suite 900
20   Stephen Bosco (pro hac vice)                   Washington, D.C. 20005
     WEIL, GOTSHAL & MANGES LLP                     (202) 538-8000 Tel.
21   2001 M Street, Suite 600                       (202) 538-8100 Fax
     Washington, DC 20036
22   (202) 682-7000 Tel.                            Attorneys for Defendants
     (202) 857-0940 Fax
23   stephen.bosco@weil.com

24   Attorneys for Plaintiffs

25

26

27

28

                                                  -5-                   Case No. 3:19-cv-03770-WHO
                                             [JOINT PROPOSED] MODIFIED PRELIMINARY INJUNCTION
     Case 3:19-cv-03770-WHO Document 249 Filed 09/23/20 Page 8 of 10




 1 IT IS SO ORDERED.

 2 DATED: September    23   , 2020.

 3

 4
                                      WILLIAM H. ORRICK
 5                                    United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                           -6-                   Case No. 3:19-cv-03770-WHO
                                      [JOINT PROPOSED] MODIFIED PRELIMINARY INJUNCTION
     Case 3:19-cv-03770-WHO Document 249 Filed 09/23/20 Page 9 of 10




 1                                          Appendix
 2     (1) Accused Sequencers:
 3         MGISEQT7, DNBSEQ-G400 (previously known as the MGISEQ-2000), DNBSEQ-G50
 4 (previously known as the MGISEQ-200), BGISEQ-500, and BGISEQ-50 (all of which include the

 5 BGI sequencer instrument, the sequencer instrument software, and the sequencer instrument

 6 computer workstation).

 7     (2) Accused Library Preparation Kits:
 8         MGIEasy RNA Exome Application, MGIEasy RNA Library Prep Set, MGIEasy Small RNA

 9 Library Prep Kit, MGIEasy RNA Directional Library Prep Set, MGIEasy rRNA Depletion Kit,

10 MGIEasy FS PCR-Free DNA Library Prep Set, MGIEasy Exome FS Library Prep Set, MGIEasy

11 Cell-fere DNA Library Prep Set, MGIEasy Exome Universal Library Prep Set, MGIEasy PCR-Free

12 DNA Library Prep Set, MGICare BRCA1/2 Sequencing Library Preparation Kit, MGIEasy

13 Universal DNA Library Prep Set, MGIEasy Exome Capture V5 Probe Set, MGIEasy FS DNA

14 Library Prep Set, MGIEasy RAD Library Prep Kit, MGIEasy Exome Capture V4 Probe Set,

15 MGIEasy stLFR Library Prep Kit, MGIEasy Whole Genome Bisulfite Sequencing Library Prep Kit,

16 MGIEasy Circularization Kit, MGIEasy DNA Adapters-96 (Plate) Kit, MGIEasy DNA Clean

17 Beads, MGICare Single Cell Chromosomal Copy Number Variation Detection Kit, MGICare Single

18 Gene Genomic Disease Phasing and Chromosome Copy Number Variation Sequencing Library
19 Prep Kit, MGICare Cell-Free DNA Chromosomal Aneuploidy and Single Cell Disease Sequencing

20 Library Prep Set.

21

22

23

24

25

26

27

28

                                                 -7-                   Case No. 3:19-cv-03770-WHO
                                            [JOINT PROPOSED] MODIFIED PRELIMINARY INJUNCTION
     Case 3:19-cv-03770-WHO Document 249 Filed 09/23/20 Page 10 of 10




 1                                           ATTESTATION
 2          I, Edward R. Reines, am the ECF User whose ID and password are being used to file this

 3 Stipulation. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that Derek L. Shaffer has

 4 concurred in this filing.

 5 DATED: September 14, 2020                     By /s/ Edward R. Reines
                                                   Edward R. Reines
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                     -8-                   Case No. 3:19-cv-03770-WHO
                                                [JOINT PROPOSED] MODIFIED PRELIMINARY INJUNCTION
